Exhibit 10.1
 
FOURTH AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Fourth Amendment to Employment Agreement (the “Fourth Amendment”) is
executed and dated effective as of the 10th day of March, 2010 (the “Amendment
Date”) between Repros Therapeutics Inc., a Delaware corporation (the “Company”)
and Joseph S. Podolski (the “Employee”).
 
WHEREAS, the Company and Employee entered into an Employment Agreement dated as
of January 1, 1993, as amended by the First Amendment to Employment Agreement
dated January 31, 2001, the Second Amendment to Employment Agreement dated
October 29, 2002 and the Third Amendment to Employment Agreement dated as of
March 11, 2009 (as amended, the “Employment Agreement”), which has been renewed
for successive one year terms after the Initial Term pursuant to its terms;
 
WHEREAS, in order to improve the Company’s liquidity, the Company and the
Employee have agreed that for a period of time the Employee shall waive a
portion of his base salary in exchange for stock options granted to the
Employee; and
 
WHEREAS, the Company and the Employee wish to amend certain provisions of the
Employment Agreement to clarify that this waiver will not impact the Employee’s
compensation upon termination following a change of control and to update
certain provisions regarding compensation to reflect the Employee’s current base
salary;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein, the parties hereto agree as follows:
 
1.           Capitalized terms used but not defined herein have the respective
meanings set forth in the Employment Agreement.
 
2.           Section 4(e) of the Employment Agreement is hereby amended by
replacing the second paragraph thereof it in its entirety with the following:
 
“On the closing of the Change of Control: The Employee's then current annual
rate of base salary (which, as of the Amendment Date, is set at $435,301), not
including any waivers of base salary made by the Employee (the “Base Salary”),
in effect on the date of closing of the Change of Control”
 
On first, second, third, fourth and fifth anniversary dates of the Change of
Control: 50% of the Base Salary (which, as of the Amendment Date, is set at
$217,650); and
 
On the sixth anniversary date of the Change of Control: 35% of the Base Salary
(which, as of the Amendment Date, is set at $152,355);
 
Such payments shall be made to Employee, or to his heirs or representative in
the event of his death, and shall be credited with interest, from such due date
until paid, at an annual rate equal to the prime rate posted by the bank that
serves as the Employer's (or any successor's) principal banking connection as of
the due date of the payment. Employee shall have the status of a general
unsecured creditor of the Company with respect to the bonus payments required to
be paid by the Company under this Section 4(e), and the Company's obligation to
pay such bonus constitutes a mere promise by the Company to make such payments
in the future. Employee's rights to receive such bonus payments shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of Employee or any
beneficiary of Employee. It is the intention of the parties hereto that this
deferred bonus arrangement be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended, to
the extent applicable.”
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Except as amended and modified by this Fourth Amendment, the
Employment Agreement shall continue in full force and effect. The Employment
Agreement and this Fourth Amendment shall be construed as one and the same
instrument.
 
7.           This Fourth Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Fourth Amendment to produce or account for more than one such
counterpart.
 
8.           This Fourth Amendment (i) constitutes the entire contract between
the parties relative to the amendments to the Employment Agreement made hereby,
(ii) supersedes all prior agreements, consents and undertakings relating to such
amendments and (iii) may not be contradicted by evidence of prior
contemporaneous or subsequent oral agreements of the parties.
 
9.           This Fourth Amendment shall be construed and enforced in accordance
with the laws of the State of Texas.
 
10..           This Fourth Amendment shall be binding upon and shall inure to
the benefit of and enforceable by the parties hereto and their respective
successors and assigns.
 
[Remainder Intentionally Left Blank]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to the
Employment Agreement effective (the “Effective Date”) for all purposes as of the
date first above written.
 

 
COMPANY:
     
REPROS THERAPEUTICS INC.
     
By: /s/ Nola Masterson
 
Nola Masterson
 
Chair of the Board
 
 
 
 
 
EMPLOYEE:
     
By: /s/ Joseph S. Podolski
 
Joseph S. Podolski

 
 
 

--------------------------------------------------------------------------------

 
 